19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Lamar FENSTERMACHER, Plaintiff Appellant,v.Glenn M. WEATHERHOLTZ;  William Meadows;  Paul T. Yoder;Evelyn Ray;  Lynn Moore;  Ronald Keyser;  GlennLloyd, Defendants Appellees.
No. 93-6475.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 7, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  B. Waugh Crigler, Magistrate Judge.  (CA-92-564-R, CA-92-565-R, CA-92-645-R)
Richard Lamar Fenstermacher, appellant Pro Se.
J. Ross Newell, III, Timberlake, Smith, Thomas & Moses, P.C., Staunton, VA;  Gregory Thomas St. Ours, Wharton, Aldhizer & Weaver, Harrisonburg, VA, for appellees.
W.D.Va.
AFFIRMED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order* denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Fenstermacher v. Weatherholtz, Nos.  CA-92-564-R, CA-92-565-R, CA-92-645-R (W.D. Va.  April 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to magistrate judge jurisdiction.  28 U.S.C.A. Sec. 636(c)(1) (West 1993)